Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Gotkis, US20040219867 and further in view of Kramer, US20130306525.
Regarding claim 1,  Hayashi discloses a pad on a rotating platen (rotating polishing pad 15b, Fig 2); a first feeder and a second feeder(feeders portions associated with portions 18 and 17, Fig 2), wherein second feeders configured to dispense a slurry on the pad (slurry delivered by portion 17, Fig 2); and a separation module configured to process a first fluid generated from the pad (module 20 receiving first fluid 5, Fig 2), wherein the separation module comprises: an outlet fluidly connected to the second feeder and configured to output a second fluid(outlet of part 30, Fig 2); and a first tank configured to store a plurality of chemicals (part 30, Fig 2, 3:56-65 and 6:42-58) 
However, Hayashi does not disclose each of the first and second feeders configured to dispense a slurry on the pad, wherein a separation module being a floatation module having a tank configured to store a plurality of chemicals wherein the plurality of chemicals comprise a frother and a collector configured to chemically bond with chemicals in the first fluid.
Gotkis teaches a polishing apparatus wherein a first and second feeders dispense slurry onto the pad. (Fig 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feeders disclosed by Hayashi to have further 
Kramer teaches  a floatation device for filtration and separation of unwanted particles in a slurry. (Fig 1 and  paragraph 0023)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the separation module disclosed by Hayashi in view of Gotkis to have further incorporated a floatation module as taught by Kramer in order to increase separation efficiency of unwanted debris from a slurry during abrasive slurry recycling process.
Regarding claim 2,  Hayashi in view of Gotkis and further in view of Kramer discloses each and every limitation set forth in claim 1. Furthermore, Hayashi discloses the second fluid comprises a recycled slurry.  (Fig 2)
Regarding claim 6, Hayashi in view of Gotkis and further in view of Kramer discloses each and every limitation set forth in claim 1. Furthermore, Kramer teaches the flotation module further comprises an other tank fluidly connected to an upper portion of the tank. (paragraph 0022)
Regarding claim 7,  Hayashi in view of Gotkis and further in view of Kramer discloses each and every limitation set forth in claim 1. Furthermore, Kramer teaches the plurality of chemicals further comprise a modifier configured to change a hydrophobicity and hydrophilicity of one or more molecules in the first fluid.  (paragraph 0004)
Regarding claim 8, Hayashi in view of Gotkis and further in view of Kramer discloses each and every limitation set forth in claim 1. Furthermore, Kramer discloses an other floatation module wherein the outlet of the flotation module is fluidly connected to a tank of the other flotation module. (paragraph 0022)
Regarding claim 9, Hayashi in view of Gotkis and further in view of Kramer discloses each and every limitation set forth in claim 1. Furthermore, Hayashi discloses a mixing tank that stores the slurry (a tank associated with element 18 would be capable of holding slurry, Fig 2)
Regarding claim 10, Hayashi in view of Gotkis and further in view of Kramer discloses each and every limitation set forth in claim 1. Furthermore, Hayashi discloses a substrate carrier configured to hold a substrate surface against the pad and apply a pressure to the substrate. (element 15d holding workpiece 16, Fig 2)
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Gotkis, US20040219867 and further in view of Kramer, US20130306525 and further in view of Iida, US6106728.
Regarding claim 3, Hayashi in view of Gotkis and further in view of Kramer discloses each and every limitation set forth in claim 1. However, Hayashi in view of Gotki and further in view of Kramer does not disclose a filter module fluidly connected between the second feeder and the outlet and configured to remove particles from the second fluid. 
Iida teaches discloses a separation module having multiple stages with chemicals furthermore having a filter 7 between an outlet Fp and a feeder 300. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Hayashi in view of Gotkis and further in view of Kramer to have further incorporated a filter module fluidly connected between the second feeder and the outlet  as taught by Iida in order to provide filter out any smaller foreign matter . (6:37-42)
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Gotkis, US20040219867 and further in view of Kramer, US20130306525 and further in view of Kawashima, US6358125. 
Regarding claim 4, Hayashi in view of Gotkis and further in view of Kramer discloses each and every limitation set forth in claim 1. However, Hayashi in view of Gotki and further in view of Kramer 
Kawashima teaches a sensing mechanism 305 positioned between a nozzle and an outlet for measuring concentration of the polishing liquid. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Hayashi in view of Gotkis and further in view of Kramer to have further incorporated a detection module as taught by Kawashima in order to monitor and deliver a polishing liquid having a constant additive concentration can be supplied to the polishing liquid supply system. (6:60-63)
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Gotkis, US20040219867 and further in view of Kramer, US20130306525 and further in view of Dobby, US20130140218.
Regarding claim 5, Hayashi in view of Gotkis and further in view of Kramer discloses each and every limitation set forth in claim 1. Kramer discloses the tank further comprises an inlet, wherein the inlet is configured to receive the first fluid (inlet line 20, Fig 1) 
However, Hayashi in view of Gotkis and further in view of Kramer does not disclose an other outlet, and the other outlet is fluidly connected to a drain. 
Dobby teaches a discharge outlet  17, 8, 4. (Fig 6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the tank disclosed by Hayashi in view of Gotkis and further in view of Kramer in order to drain excess froth or unwanted liquid from the tank. 
Claims 21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Dobby, US20130140218 and further in view of Kramer, US20130306525.
Regarding claim 21, Hayashi discloses a first feeder configured to supply a fresh slurry to a pad (first feeder associated with element 18 capable of supplying fresh slurry, Fig 2); a substrate carrier (elements 15d holding element 16, Fig 2), and a separation module.  (module 20, Fig 2)
However, Hayashi does not disclose a separation module being a flotation module, comprising :  a tank configured to store a fluid comprising a frother, wherein the tank comprises : an inlet configured to provide a slurry waste to the tank; a first outlet configured to output a recycled slurry to a second feeder of the polishing system; and a second outlet fluidly connected to a drain; and an agitator configured to cause the frother to create bubbles in the fluid in the tank. 
Dobby teaches  a floatation device for filtration and separation of unwanted particles in a slurry having an inlet 3 and a first outlet 8 and a second output 4 with an agitator 6(Figs 6 and 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the separation module disclosed by Hayashi to have further incorporated a floatation module as taught by Kramer in order to drain excess froth or unwanted liquid from the tank.
Furthermore, Kramer teaches a floatation module having a chemical composition including a frother. (paragraph 0023)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the separation module disclosed by Hayashi in view of Dobby to have further incorporated a floatation module as taught by Kramer in order to increase separation efficiency of unwanted debris from a slurry during abrasive slurry recycling process.
Regarding claim 23,  Hayashi in view of  Dobby and further in view of Kramer discloses each and every limitation set forth in claim 21. Furthermore, Kramer teaches a collector configured to bond with one or more chemical in the slurry waste; and a modifier configured to alter a hydrophobicity and hydrophilicity of the one or more chemicals in the slurry waste. (paragraph 0022-0023)
Regarding claim 24, Hayashi in view of  Dobby and further in view of Kramer discloses each and every limitation set forth in claim 21. However, Hayashi in view of Dobby and further in view of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the frother comprises alcohol (CsHuOH), phenol (C6HsOH), wood oil comprising pinene (C10H16), terpineol (C10H17QH), citronellal (C10H1sO), an inorganic material, and combinations thereof; the collector comprises a soap with a molecular structure that comprises R-COOH and RCOO- M, wherein R represents a chain of hydrocarbon and M represents a metal, sodium dithiophosphate (Na3PS202 ), ethyl amine (NC2C2Hs), a fatty acid, and combinations thereof; and the modifier comprises a pH adjuster, a dispersant, a molecule that comprises phosphate (P03-), an agglomerant, an inhibitor, an activator, an inorganic material, and combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 25, Hayashi in view of  Dobby and further in view of Kramer discloses each and every limitation set forth in claim 21. Furthermore, Dobby teaches the agitator comprises a fan supported by a bearing, an ultrasonic device, an oscillator device, and combination thereof. (paragraph 0008)
Regarding claim 26,  Hayashi in view of  Dobby and further in view of Kramer discloses each and every limitation set forth in claim 21. Furthermore, Dobby discloses the tank further comprises an other inlet configured to provide gas into the tank, and wherein the gas causes the frother to create bubbles in the fluid in the tank.  (gas inlet associated with gas input 5, Fig 6)
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Dobby, US20130140218 and further in view of Kramer, US20130306525 and further in view of Iida, US6106728.
Regarding claim 22,  Hayashi in view of  Dobby and further in view of Kramer discloses each and every limitation set forth in claim 21. However, Hayashi in view of Dobby does not disclose a filter module configured to remove particles from the recycled slurry, wherein the first outlet is fluidly connected to the filter module. 
Iida teaches discloses a separation module having multiple stages with chemicals furthermore having a filter 7 between an outlet Fp and a feeder 300. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Hayashi in view of Dobby and further in view of Kramer to have further incorporated a filter module fluidly connected between the second feeder and the outlet  as taught by Iida in order to provide filter out any smaller foreign matter . (6:37-42)
Claims 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Kramer, US20130306525 .
Regarding claim 27, Hayashi discloses a first feeder configured to supply a fresh slurry to a pad (first feeder associated with element 18 capable of supplying fresh slurry, Fig 2); a second feeder configured to supply a recycled slurry to the pad (feeder portion associated with portion 17, Fig 2); a substrate carrier configured to hold a substrate surface against the pad(elements 15d holding element 16, Fig 2).
However, Hayashi does not disclose a first flotation module configured to receive a slurry waste from the pad and convert the slurry waste to an intermediate recycled slurry; and a second flotation module configured to receive the intermediate recycled slurry and convert the intermediate recycled slurry. 
Kramer teaches a floatation device for filtration and separation of unwanted particles in a slurry. (Fig 1 and  paragraph 0023) wherein multiple flotation modules can be connected to one another. (paragraph 0022)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the separation module disclosed by Hayashi to have further incorporated a floatation module as taught by Kramer in order to increase separation efficiency of unwanted debris from a slurry during abrasive slurry recycling process.
Regarding claim 29, Hayashi in view of Kramer discloses each and every limitation set forth in claim 27. Furthermore, Kramer teaches each of the first and second flotation module comprises an agitator configured to cause a frother to create bubbles in the first and second flotation modules, and wherein the agitator comprises a fan supported by a bearing, an ultrasonic device, an oscillator device, and combinations thereof. (agitator element 11, Fig 2 and paragraph 0022)
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Kramer, US20130306525 and further in view of Iida, US6106728 and further in view of Kawashima, US6358125. 
Regarding claim 28, Hayashi in view of Kramer discloses each and every limitation set forth in claim 27.  a filter module configured to receive the recycled slurry and remove particles in the recycled slurry; and a detection module configured to inspect chemical and physical properties of the recycled slurry. 
Iida teaches discloses a separation module having multiple stages with chemicals furthermore having a filter 7 between an outlet Fp and a feeder 300. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Hayashi in view of Kramer to have further incorporated a filter module fluidly connected between the second feeder and the outlet  as taught by Iida in order to provide filter out any smaller foreign matter . (6:37-42)
Kawashima teaches a sensing mechanism 305 positioned between a nozzle and an outlet for measuring concentration of the polishing liquid. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Hayashi in view of Kramer and further in view of Iida to have further incorporated a detection module as taught by Kawashima in order to monitor and deliver a polishing liquid having a constant additive concentration can be supplied to the polishing liquid supply system. (6:60-63)
Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Kramer, US20130306525 and further in view of Dobby, US20130140218.
Regarding claim 30, Hayashi in view of Kramer discloses each and every limitation set forth in claim 27.  However, Hayashi in view of Kramer does not disclose the first and second flotation modules comprises an inlet configured to provide gas into the first and second floatation modules, and wherein the gas causes a frother to create bubbles in the first and second floatation modules. 
Dobby teaches a gas input section 5 in a flotation module.(Fig 6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the floatation modules disclosed by Hayashi in view of Kramer to have further incorporated an inlet configured to provide gas into the flotation modules as taught by Dobby in order to assist in the bubbling process for the frothing process. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723